Citation Nr: 1140070	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed back disorder.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a claimed dental condition, to include for treatment purposes.

4.  Entitlement to service connection for claimed allergic rhinitis.

5.  Entitlement to service connection for claimed sinusitis.

6.  Entitlement to service connection for a claimed left eye condition.

7.  Entitlement to service connection for a claimed right eye condition. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to February 1971 and had additional service with the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO in Phoenix, Arizona.

The issues of service connection for a back condition, an innocently acquired psychiatric disorder, allergic rhinitis, and sinusitis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently does not have a compensable dental disability or a dental condition due to a combat wounds or injury during his active service; nor does he meet the requirements of service connection for the limited purpose of receiving VA outpatient dental treatment on a one time basis.  

2.  The Veteran currently is not shown to have an acquired eye disorder or more than an impairment of visual acuity due to refractive error.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for purposes of compensation or outpatient treatment are not met.  38 U.S.C.A. §§ 1110 , 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.381, 4.150, 17.161 (2010).

2.  The Veteran does not have an acquired eye disability due to disease or injury that was incurred in or aggravated by active service; refractive error is not a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183  (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2006, April 2006, September 2006, December 2006 and June 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2006.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4) . 

With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is provided regarding the claims of service connection for the claimed eye or dental condition.  No examination is necessary regarding the claimed dental condition or eye conditions as those claims are being denied as a matter of law.  The Board notes that the rest of the claims on appeal are being remanded for a VA examination.  

The Board finds that all necessary development has been accomplished as to the claims being finally decided on appeal, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993). The RO has obtained the service personnel records and VA clinical records.  

The record also contains private treatment records.   In addition, as will be discussed, these claims are being denied as a matter of law.  Hence, no further notice or assistance is required to fulfill VA's duty in the development of the claims.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002). 


Service connection for an acquired eye conditions.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111  (2002); Caluza v. Brown, 7 Vet. App. 498, 505   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)  (West 2002 and Supp. 2010). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313  (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335  (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

As an initial matter, for purposes of entitlement to receive compensation benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c) , 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d. 

The Veteran contends that his eyesight worsened in service.  Specifically, he reports that he was initially prescribed glasses upon entry into service and was told that the glasses were needed because he never got to use his distant vision during his submarine service.  His vision was never tested in service subsequent to his being given glasses, and he feels this should have happened.

A careful review of the service treatment records shows that, in the report of a July 1962 report of entrance examination, the Veteran was found to have 20/20 vision in both eyes.  Subsequently, later reports of periodic medical examination do show a decline in his visual acuity due to refractive error.  

Specifically, a November 1970 report of medical examination found 20/40 vision in both eyes, and a February 1971 report showed 20/30 vision in the right eye and 20/40 vision in the left eye.  

A July 1986 report found the Veteran to have refractive error of 20/100 in the right eye, and 20/70 in the left eye, correctable to 20/25 in both eyes.  A March 1987 report of annual examination noted right and left visual acuity of 20/70, correctable to 20/20.  

A March 1988 report of medical examination found the Veteran to have 20/200 visual acuity in both eyes, correctable to 20/20.  A June 1989 report of medical examination found the Veteran to have 20/100 refractive error in the right eye, and 20/200 refractive error in the left eye, both correctable to 20/20.  

A thorough review of the service treatment records shows no complaints or findings of an eye injury or disease process, and the only notations refer to refractive error.

Here, as discussed, evidence of the record shows that the Veteran has never been diagnosed with an acquired eye disease process or any related injury or trauma. The decreased visual acuity identified during the Veteran's service was due to refractive error.  

However, as discussed, service connection may not be granted for refractive error.  Moreover, the service treatment records and VA treatment records prepared after service do not show that the Veteran has an current acquired eye disability for VA compensation purposes. VAOPGCPREC 82-90 (July 18, 1990).  

As such, the claim of service connection must be denied due to the lack of a present disability for VA purposes.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  

Consequently, the claim of service connection for an acquired eye disorder, to include refractive error must be denied by operation of law.  


Service connection for a dental condition.

The Veteran also claims service connection for a dental condition.  He asserts that his teeth were refilled too many times in service, with most fillings being replaced twice in service.  He believes that this was the cause that all his teeth were capped and crowned and finally resulted in all his teeth being pulled.  He now seeks compensation for a claimed dental disability.  

As relevant to this particular claim, the Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2011).  Mays v. Brown, 5 Vet. App. 302 (1993). 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 , such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West 11 Vet. App. 41   (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

However, the service treatment records show that, upon entry into service, the Veteran was noted to have a significant number of carious teeth and incipient periodontoclasia.  The records show extensive dental treatment, with numerous temporary and permanent fillings.

However, the service dental records do not show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown. 

Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that VA compensation benefits for a dental disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994). 

The Board must also alternatively consider whether service connection may be established for the purpose of VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440  (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  

The determination of whether service connection may be established for the purpose of VA outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. § 3.381(a) , 17.161. 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) . 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service, however, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in- service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) . 

It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381(e) . 

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service- connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility). 38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161. 

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility). 

The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge.  

Class II eligibility requires that, for Veterans discharged before October 1, 1981, an application for treatment must be made within 1 year after discharge from service.  See 38 C.F.R. §17.161(b)(2)(i) .  

The Veteran is ineligible for Class II treatment since he applied for dental treatment in January 2006, over three decades after his separation from active duty service in February 1971.  Moreover, the Veteran has testified that, within a year after discharge from active service, he received dental care on a fee or voucher basis.  It appears, therefore, he did receive one time treatment for a noncompensable service-connected dental condition that existed at the time of discharge from active service. 

There is no indication the Veteran is a POW, precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e) .  Nor is there any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g) ; that he has disabilities rated at 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a chapter 31 vocational rehabilitation trainee (Class V eligibility). See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j). 

While the service treatment record indicated that several teeth had been removed and/or refilled during service, this simply cannot constitute dental trauma for establishing VA outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impaction of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381  and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) ; Smith v. West , 11 Vet. App. 134  (1998).  

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5- 97, 62 Fed. Reg. 15,566  (1997). Therefore, as the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds the Veteran did not suffer dental "trauma."  38 C.F.R. §§ 3.381  and 17.161.   

For these reasons, there is no basis to grant service connection for a dental disorder for compensation or outpatient treatment purposes.  The Board is sympathetic to the Veteran's arguments, but unfortunately is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23   (1995); quoting  Kelly v. Derwinski, 3 Vet. App. 171, 172   (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  

Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).   


ORDER

The claim of service connection for an acquired eye condition is denied.  

The claim of service connection for a dental condition is denied.  



REMAND

As to the claimed back disorder, the Board notes that the Veteran's active duty treatment records show no complaints of, or treatment for, any back condition.  The record does show that the Veteran was in a motorcycle accident in April 1965 in service with a loss of consciousness and was again in a motor vehicle accident in April 1969.  As such, the Board finds that the Veteran should be provided with a VA examination in order to determine the nature and likely etiology of the claimed back disorder.

As to the claimed PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO appears to have only considered the issue of PTSD, however, the Veteran's recent medical records, particularly an August 2006 report of social work consultation, clearly show that the Veteran has been diagnosed with a panic disorder, as well as possible PTSD and depression.  

As the Veteran has asserted that his psychiatric disability is due to traumatic experiences as a submariner in service, the Board finds that the Veteran should be provided with a VA examination to determine whether he currently has any psychiatric disorder due to service.

As to the claimed allergic rhinitis and sinusitis,  the service treatment records show that he had episodes of otitis media.  As such, the Veteran should be examined to determine whether he has any allergy or sinus condition related to service.

Accordingly, these claims are REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

All indicated tests and studies should be performed. Specifically the examiner should address the Veteran's description of the onset of his symptoms and claims of the affect on his employment and personal life.  

The examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current psychiatric disability is due to an event or incident of the Veteran's period of active service.  

2.  The RO also should schedule the Veteran for VA examination to determine the nature and likely etiology of the claimed back disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

All indicated tests and studies should be performed. Specifically the examiner should address the Veteran's description of the onset of his symptoms, as the Veteran has reported they are related to motorcycle accidents he had in service.  The examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current back disability is due to an injury or other event of this period of active service.   

3.  Finally, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed allergic rhinitis and sinusitis.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

All indicated tests and studies should be performed. Specifically the examiner should address the Veteran's description of the onset of his symptoms and the current nature of the claimed condition.  The examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current disability manifested by allergic rhinitis or sinusitis is due to an event or incident of the Veteran's period of active service.  

4.  After completing all indicated action, and undertaking any further development deemed warranted by the record (and keeping in mind the dictates of the Veterans Claims Assistance Act of 2000), the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


